IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


FLAGSTAR BANK, FSB,                    : No. 325 MAL 2014
                                       :
                   Respondent          :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
             v.                        :
                                       :
                                       :
HEPHZIBAH RANI S. TAGARAM AND          :
RAVI BANKA,                            :
                                       :
                   Petitioners         :


                                    ORDER


PER CURIAM

     AND NOW, this 23rd day of October, 2014, the Petition for Allowance of Appeal

is DENIED.